DETAILED ACTION
This office action is in response to the RCE filed August 1, 2022 in which claims 21 and 23-40 are presented for examination and claims 1-20 and 22 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 1, 2022 has been entered.

Response to Arguments
Applicant’s First Argument:  Rejection of the claims under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Second Argument:  Rejection of the claims under 35 USC 103 over USPN 5,379,533 Swartz in view of USPN 7,089,690 Krstic should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Applicant’s Third Argument:  Rejection of the claims for obviousness-type double patenting over USPN 10,702,018 is respectfully traversed and Applicant defers filing a Terminal Disclaimer until allowance of a pending claim.
Examiner’s Response:  Applicant’s arguments have been fully considered and it is noted that in view of current amendments to the claims, the double patenting rejection is currently withdrawn.  However, future amendment(s) to the claim(s) may result in double patenting rejection(s) over USPN 10,702,018 and/or USPN 9,737,114.  The rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 23-40 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,379,533 Swartz in view of USPN 6,523,282 Johnston.
To claim 21, Swartz discloses an upper (see Figure 1, reproduced below for convenience) for an article of footwear (12), the upper comprising:
an outer layer forming an outer surface of the upper (see Figure 1; col. 4, line 67 – col. 5, line 20); and
a fluid-filled chamber (10) including (i) a first fluid-filled portion (14 of Figure 3) extending from the outer surface, (ii) a second fluid-filled portion (16 of Figure 3) extending from the outer surface, and (iii) a bonded area (24) disposed between the outer layer and a foot-receiving cavity of the upper (see especially Figures 1 and 3; col. 5, lines 10-46).

    PNG
    media_image1.png
    1035
    745
    media_image1.png
    Greyscale

Swartz discloses an upper for an article of footwear comprising a first fluid-filled portion (14 of Figure 3) and a second fluid-filled portion (16 of Figure 3) that can be given a variety of shapes and configurations (col. 3, lines 55-58).
Swartz does not expressly disclose an article of footwear comprising a first fluid-filled portion being formed by at least two planar surfaces that meet at an apex and a second fluid-filled portion formed by at least two planar surfaces that meet at a second apex, the first apex extending further from the outer surface of the upper than the second apex.
However, Johnston teaches an upper (102) for an article of footwear (100) (see Figures 1-3A, reproduced below for convenience; col. 3, line 56 – col. 4, line 46) comprising a chamber including a first portion formed by at least two planar surfaces that meet at a first apex and a second portion formed by at least two planar surfaces that meet at a second apex, the first apex extending further from the outer surface of the upper than the second apex (see Figures 1-3A; col. 4, lines 1-14).

    PNG
    media_image2.png
    892
    557
    media_image2.png
    Greyscale

Swartz and Johnston teach analogous inventions in the field of articles of footwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the article of footwear of Swartz such that first chamber includes a first apex and the second chamber includes a second apex, the first apex extending further from the outer surface of the upper than the second apex as taught by Johnston because Johnston teaches that this configuration is known in the art and may provide ball control properties useful in sporting activities (col. 4, lines 1-14).  It would further have been obvious to one of ordinary skill in the art as merely one of numerous shapes and configurations a person of ordinary skill in the art would find obvious for the purposes of providing an upper for an article of footwear (see MPEP 2144.04).  Examiner further respectfully notes that Applicant has not disclosed any criticality for this particular configuration.

To claim 23, the modified invention of Swartz (i.e. Swartz in view of Johnston, as detailed above) further teaches an upper wherein the bonded area is disposed between and connects the first fluid-filled portion and the second fluid-filled portion (see Figure 3 of Swartz; col. 5, lines 10-46 of Swartz).

To claim 24, the modified invention of Swartz (i.e. Swartz in view of Johnston, as detailed above) further teaches an upper wherein the fluid-filled chamber is formed from a first barrier element (20 of Swartz) and a second barrier element (22 of Swartz), the first barrier element and the second barrier element spaced apart from one another at the first fluid-filled portion to define a first interior chamber (26 of Swartz) and spaced apart from one another at the second fluid-filled portion to define a second interior chamber (28 of Swartz) (see especially Figure 4 of Swartz; col. 3, line 17- col. 4, line 12 of Swartz).

To claim 25, the modified invention of Swartz (i.e. Swartz in view of Johnston, as detailed above) further teaches an upper wherein the first barrier element and the second barrier element are attached to one another at the bonded area (see especially Figure 4 of Swartz; col. 3, lines 59-65 of Swartz).

To claim 26, the modified invention of Swartz (i.e. Swartz in view of Johnston, as detailed above) further teaches an upper wherein the first fluid-filled portion and the second fluid-filled portion are in fluid communication with one another (see especially Figure 4 of Swartz; col. 3, lines 17-24 of Swartz).

To claim 27, the modified invention of Swartz (i.e. Swartz in view of Johnston, as detailed above) further teaches an upper further comprising an inner layer disposed between the bonded area and the foot-receiving cavity (col. 5, lines 10-20 of Swartz).

To claim 28, the modified invention of Swartz (i.e. Swartz in view of Johnston, as detailed above) further teaches an upper wherein the first fluid-filled portion is elongate (as depicted in Figure 3 of Swartz, first fluid-filled portion 14 is slightly elongate, being slightly longer in the left-to-right direction than the top-to-bottom direction).

To claim 29, the modified invention of Swartz (i.e. Swartz in view of Johnston, as detailed above) further teaches an upper wherein the first fluid-filled portion is disposed at one of a medial side of the upper and a lateral side of the upper, the first fluid-filled portion including a longitudinal axis extending in a direction between a heel region of the upper and a forefoot region of the upper (as depicted in Figure 1 of Swartz, when first fluid-filled portion 14 is disposed on collar 36 of footwear 12, it extends in a direction between the heel end and forefoot end of footwear 12).

To claim 30, the modified invention of Swartz (i.e. Swartz in view of Johnston, as detailed above) further teaches an upper wherein the first fluid-filled portion extends from an ankle opening of the upper toward a sole structure of the article of footwear (see Figure 1 of Swartz; inasmuch as currently claimed, first fluid-filled portion 14 extends from an ankle opening at the top of footwear 12 “toward” sole 44 of Swartz; Examiner respectfully notes that claim 30 does not recite, for example, that a portion of the first fluid-filled portion is disposed adjacent the sole structure, merely that it extends toward the sole structure).

To claim 31, Swartz discloses an upper (see Figure 1, reproduced above for convenience) for an article of footwear (12), the upper comprising:
an outer layer forming an outer surface of the upper (see Figure 1; col. 4, line 67 – col. 5, line 20); and
a fluid-filled chamber (10) including (i) a first fluid-filled portion (14) extending from the outer surface, and (ii) a second fluid-filled portion (16) extending from the outer surface, and spaced apart from the first fluid-filled portion (see Figure 1; col. 5, lines 10-46).
Swartz discloses an upper for an article of footwear comprising a first fluid-filled portion (14 of Figure 3) and a second fluid-filled portion (16 of Figure 3) that can be given a variety of shapes and configurations (col. 3, lines 55-58).
Swartz does not expressly disclose an article of footwear comprising a first fluid-filled portion being formed by at least two planar surfaces that meet at an apex and a second fluid-filled portion formed by at least two planar surfaces that meet at a second apex, the first apex extending further from the outer surface of the upper than the second apex.
However, Johnston teaches an upper (102) for an article of footwear (100) (see Figures 1-3A, reproduced above for convenience; col. 3, line 56 – col. 4, line 46) comprising a chamber including a first portion formed by at least two planar surfaces that meet at a first apex and a second portion formed by at least two planar surfaces that meet at a second apex, the first apex extending further from the outer surface of the upper than the second apex (see Figures 1-3A; col. 4, lines 1-14).
Swartz and Johnston teach analogous inventions in the field of articles of footwear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the article of footwear of Swartz such that first chamber includes a first apex and the second chamber includes a second apex, the first apex extending further from the outer surface of the upper than the second apex as taught by Johnston because Johnston teaches that this configuration is known in the art and may provide ball control properties useful in sporting activities (col. 4, lines 1-14).  It would further have been obvious to one of ordinary skill in the art as merely one of numerous shapes and configurations a person of ordinary skill in the art would find obvious for the purposes of providing an upper for an article of footwear (see MPEP 2144.04).  Examiner further respectfully notes that Applicant has not disclosed any criticality for this particular configuration.

To claim 32, the modified invention of Swartz (i.e. Swartz in view of Johnston, as detailed above) further teaches an upper wherein the outer layer extends between and separates the first fluid-filled portion and the second fluid-filled portion (see especially Figure 1-3 of Swartz; inasmuch as currently claimed, the outer layer of the upper of Swartz extends between first fluid-filled portion 14 and second fluid-filled portion 16 to at least some degree).

To claim 33, the modified invention of Swartz (i.e. Swartz in view of Johnston, as detailed above) further teaches an upper wherein the fluid-filled chamber includes a bonded area (24 of Swartz) extending between and connecting the first fluid-filled portion and the second fluid- filled portion, the bonded area disposed between the outer layer and a foot-receiving cavity of the upper (see Figures 1-3 of Swartz; col. 3, lines 17-65 of Swartz).

To claim 34, the modified invention of Swartz (i.e. Swartz in view of Johnston, as detailed above) further teaches an upper wherein the fluid-filled chamber is formed from a first barrier element (20 of Swartz) and a second barrier element (22 of Swartz), the first barrier element and the second barrier element spaced apart from one another at the first fluid-filled portion to define a first interior chamber (26 of Swartz) and spaced apart from one another at the second fluid-filled portion to define a second interior chamber (28 of Swartz) (see especially Figure 4 of Swartz; col. 3, line 17- col. 4, line 12 of Swartz).

To claim 35, the modified invention of Swartz (i.e. Swartz in view of Johnston, as detailed above) further teaches an upper wherein the first barrier element and the second barrier element are attached to one another at a bonded area (24 of Swartz) disposed between the first fluid-filled portion and the second fluid-filled portion, the bonded area disposed between the outer layer and a foot-receiving cavity of the upper (see Figures 1-3 of Swartz; col. 3, lines 17-65 of Swartz).

To claim 36, the modified invention of Swartz (i.e. Swartz in view of Johnston, as detailed above) further teaches an upper further comprising an inner layer disposed between the bonded area and the foot-receiving cavity (col. 5, lines 10-20 of Swartz).

To claim 37, the modified invention of Swartz (i.e. Swartz in view of Johnston, as detailed above) further teaches an upper wherein the first fluid-filled portion and the second fluid-filled portion are in fluid communication with one another (see especially Figure 4 of Swartz; col. 3, lines 17-24 of Swartz).

To claim 38, the modified invention of Swartz (i.e. Swartz in view of Johnston, as detailed above) further teaches an upper wherein at least one of the first fluid-filled portion and the second fluid-filled portion is elongate (as depicted in Figure 3 of Swartz, first fluid-filled portion 14 and second fluid-filled portion 16 are both slightly elongate, being slightly longer in the left-to-right direction than the top-to-bottom direction).

To claim 39, the modified invention of Swartz (i.e. Swartz in view of Johnston, as detailed above) further teaches an upper wherein the first fluid-filled portion is disposed at one of a medial side of the upper and a lateral side of the upper and the second fluid- filled portion is disposed at the other of the medial side and the lateral side (as depicted in Figure 1 of Swartz, the fluid-filled chamber 10 disposed on the tongue of footwear 12 has its first 14 and second 16 fluid-filled portions are on opposing medial and lateral sides of the upper).

To claim 40, the modified invention of Swartz (i.e. Swartz in view of Johnston, as detailed above) further teaches an upper wherein the first fluid-filled portion extends from an ankle opening of the upper toward a sole structure of the article of footwear (see Figure 1 of Swartz; inasmuch as currently claimed, second fluid-filled portion 16 extends from an ankle opening at the top of footwear 12 “toward” sole 44 of Swartz; Examiner respectfully notes that claim 40 does not recite, for example, that a portion of the first fluid-filled portion is disposed adjacent the sole structure, merely that it extends toward the sole structure).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732